September 12, 2013 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: Companion Life Separate AccountC 1940 Act Registration Number:811-08814 1933 Act Registration Numbers:033-85090 and 033-98062 CIK:0000931424 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), Companion Life Separate AccountC, a unit investment trust registered under the Act, mailed to its contract owners the semi-annual report(s) for the underlying management investment companies. This filing constitutes the filing of those reports as required by Rule 30b2-1 under the Act. The following semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed The Alger Portfolios August 23, 2013 DWS Investments VIT Funds August 22, 2013 DWS Variable SeriesI Fund August 22, 2013 DWS Variable SeriesII Fund August 22, 2013 Federated Insurance Series August 27, 2013 MFS® Variable Insurance Trust August 28, 2013 Pioneer Variable Contracts Trust August 28, 2013 T.Rowe Price Equity Series, Inc. August 20, 2013 T.Rowe Price Fixed Income Series, Inc. August 20, 2013 T.Rowe Price International Series, Inc. August 20, 2013 The Universal Institutional Funds, Inc. September 9, 2013 Variable Insurance Products Fund August 21, 2013 Variable Insurance Products Fund II August 21, 2013 Variable Insurance Products FundV August 23, 2013 Variable Insurance ProductsIII August 21, 2013 To the extent necessary, these filings are incorporated herein by reference. Sincerely, MICHAEL E. HUSS Michael E. Huss Chief Securities Compliance Officer and Corporate Secretary Companion Life Insurance Company
